Worrill, J.
1. An order sustaining certain special demurrers to the peti tion and limiting the action to one arising ex contractu, which left the suit pending in the lower court, was not a final judgment from which a direct bill of exceptions would lie. Harrell v. Southern Ry. Co., 13 Ga. App. 409 (79 S. E. 240); Woodland v. Woodland, 33 Ga. App. 167 (125 S. E. 732); Joyner v. Hamilton, 79 Ga. App. 106 (53 S. E. 2d 133); Fickett v. Fuller, 171 Ga. 190 (154 S. E. 784). The main bill of exceptions was, therefore prematurely sued out, and must be dismissed.
2. Where the cross-bill of exceptions was not tendered within twenty days from the date of the order complained of, even though such order would have been a final order had it been rendered as contended by the plaintiff in error in such cross-bill, but was tendered within the time allowed by law for cross-bills of exceptions, it came too late to be treated as a main bill of exceptions, and since the main bill of exceptions has been dismissed, the cross-bill must likewise be dismissed. Perdue v. Anderson, 137 Ga. 512 (2) (73 S. E. 1050).

Main bill and cross-bill of exceptions dismissed.


Sutton, C. J., and Felton, J., concur.